UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7504


LARRY JOHNSON EDWARDS,

                 Petitioner – Appellant,

          v.

DONALD MOBLEY,

                 Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Loretta C. Biggs,
District Judge. (1:14-cv-00224-LCB-LPA)


Submitted:   January 29, 2016              Decided:   February 9, 2016


Before NIEMEYER, Circuit Judge, and HAMILTON and DAVIS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Johnson Edwards, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry Johnson Edwards seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying Edwards’ 28 U.S.C. § 2254 (2012) petition.                  We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

     Parties     are   accorded   30        days   after   the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

August 11, 2015.       The notice of appeal was dated by Edwards on

September 11, 2015. *       Because Edwards failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis and

dismiss the appeal.       We dispense with oral argument because the

facts    and   legal   contentions     are    adequately    presented    in   the

     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3